QuickLinks -- Click here to rapidly navigate through this document





BUILDING LEASE

1.  BASIC TERMS

    This Section 1 contains the Basic Terms of this Lease between Landlord and
Tenant, named below. Other Sections of the Lease referred to in this Section 1
explain and define the Basic Terms and are to be read in conjunction with the
Basic Terms.

    1.1.   Date of Lease: August  , 2000.  
   
   
1.2.  
   
Landlord: Hoyt/DTLK LLC, a Minnesota limited liability corporation.  
   
   
1.3.  
   
Tenant: Datalink Corporation, a Minnesota corporation.  
   
   
1.4.  
   
Premises: Approximately 98,604 rentable square feet included in the Building
Improvements (as defined in Exhibit "B" hereto) to be constructed pursuant to
the terms of this Lease.  
   
   
1.5.  
   
Property: That certain real property legally described on Exhibit "A" attached
hereto.  
   
   
1.6.  
   
Lease Term: Fifteen (15) years (the "Term"), commencing on Apri1, 2001 (the
Commencement Date as defined in Exhibit "B" attached hereto) and ending 15 years
thereafter unless sooner terminated as provided in this Lease (the "Expiration
Date"), subject to any Renewal Term as provided in Section 2.2.  
   
   
1.7.  
   
Rent Commencement Date: Tenant's obligation to pay Base Rent (as hereinafter
defined) and Additional Rent (as hereinafter defined) under this Lease shall
commence on the Commencement Date as defined on Exhibit "B" attached hereto.  
   
   
1.8.  
   
Permitted Uses: (See Section 4): Office, technical and distribution.  
   
   
1.9.  
   
Tenant's Guarantor: (if none, so state): None  
   
   
1.10.  
   
Brokers:  
   
(See Section 23; if none, so state)
(A) Tenant's Broker: Mohr Partners.
(B) Landlord's Broker: Hoyt Properties Inc.  
   
   
1.11.  
   
Security Deposit: (See Section 4): $500,000 cash, refundable upon the
Commencement Date of the Lease.  
   
   
1.12.  
   
Base Rent is: An average of $1,156,353 per year Base Rent payable annually
pursuant to the attached Exhibit C.  
   
   
1.13.  
   
Exhibits A, B, B-2, B-3, C, D, E and F are attached and made a part of this
Lease.  
   
   
   
   
   
   
 

2.  LEASE OF PREMISES; RENT

    2.1.  Lease of Premises for Lease Term.  Landlord hereby leases the Premises
to Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease.

    2.2.  Renewal Term.  Provided that this Lease is in full force and effect
and Tenant is not in default under the terms hereof, and the Premises are
occupied by the Tenant named herein, Landlord hereby grants to Tenant the option
to extend the Term of this Lease (the "Renewal Option") on the same terms,
conditions and provisions as contained in this Lease, except as otherwise
provided herein, for two periods of five (5) years each (a "Renewal Term"). The
Initial Term, as extended by any Renewal Term is herein referred to as the Lease
Term. In order to exercise the Renewal Option, Tenant must give Landlord written
notice thereof not less than two hundred seventy (270) days prior to the
Expiration Date of the Term, or the first Renewal Term, as the case may be.

--------------------------------------------------------------------------------

The annual Base Rent for the Premises during the first Renewal Term shall be:

the annual Base Rent payable during the last full month of the Initial Term
increased at a rate of two and one-half percent (2.5%) per annum compounded
annually over the entire first Renewal Term.

The annual Base Rent for the Premises during the second Renewal Term, if any,
shall be:

the annual Base Rent payable during the last full month of the first Renewal
Term increased at a rate of two and one-half percent (2.5%) per annum compounded
annually over the entire second Renewal Term.

    2.3.  Types of Rental Payments.  Commencing on the Rent Commencement Date,
Tenant shall pay rents of (a) annual base rent (as set forth in Section 1.12
hereof), payable in monthly installments, in advance, on the first day of each
and every calendar month during the term of this Lease (the "Base Rent"); and
(b) all costs, expenses and charges of every kind or nature relating to, or
incurred in connection with, the ownership and operation of the Premises and the
Property and that are attributable to, or become due, during the Term,
including, but not limited to, the cost of insurance under Section 10.1 hereof
(collectively, "Additional Rent"); (c) structural, parking lot and roof
replacement reserves in amounts and at times to be determined by Landlord and
Tenant; which Landlord presently estimates to be $.10—.15 per rentable square
foot annually. In the event any monthly installment of Base Rent or Additional
Rent, or both, is not paid within ten (10) days of the date when due, Tenant
shall pay a late charge in an amount equal to the late charge, if any, assessed
by Landlord's lender on the Mortgage encumbering the Property (the "Late
Charge"). The Late Charge, Base Rent and Additional Rent shall collectively be
referred to as "Rent", and shall be payable to Hoyt Properties Inc., 708 South
Third Street, Suite 108, Minneapolis, MN 55415 (or such other entity designated
as Landlord's management agent, if any, and if Landlord so appoints such a
management agent, the "Agent"), or pursuant to such other directions as Landlord
shall designate in this Lease or otherwise in writing.

    2.4.  Covenants Concerning Rental Payments.  Tenant shall pay the Rent
promptly when due, without notice or demand, and without any abatement,
deduction or setoff, except as may otherwise be expressly and specifically
provided in this Lease. No payment by Tenant, or receipt or acceptance by
Landlord, of a lesser amount than the correct Rent shall be deemed to be other
than a payment on account, nor shall any endorsement or statement on any check
or letter accompanying any payment be deemed an accord or satisfaction, and
Agent or Landlord may accept such payment without prejudice to its right to
recover the balance due or to pursue any other remedy available to Landlord. If
the Commencement Date occurs on a day other than the first day of a calendar
month, the Rent due for the first calendar month of the Term shall be prorated
on a per diem basis, and the term shall be extended to terminate at the end of
the calendar month in which the Expiration Date stated in Section 1.6 above
occurs.

3.  TAXES

    Tenant agrees to pay as Additional Rent for the Premises (i) all
governmental taxes, assessments, fees and charges of every kind or nature (other
than Landlord's income taxes), whether general, special, ordinary or
extraordinary, due at any time, or from time to time during the Term, and any
renewals or extensions thereof, in connection with the ownership, leasing or
operation of the Premises, or of the personal property and equipment located
therein or used in connection therewith, and (ii) any reasonable expenses
incurred by Landlord in contesting such taxes or assessments and/or the assessed
value of the Premises (the "Taxes"). All such Taxes shall be paid by Tenant
before they become delinquent. The Taxes for the first and last years of the
Term will be appropriately prorated. If any special assessments levied against
the Premises are payable in installments, Tenant shall be responsible only for
those installments that are due and payable during the Term. For purposes
hereof,

2

--------------------------------------------------------------------------------

Taxes for any year shall be Taxes that are due for payment or paid in that year,
rather than taxes that are assessed or become a lien or accrue during such year.
Tenant, at its cost and expense, shall have the right to contest the Taxes
levied against the Leased Premises or the valuation assessed there-against,
through the commencement of appropriate proceedings (herein "Tax Contest").
Landlord shall cooperate with Tenant in prosecuting any Tax Contest and shall
execute any documents reasonably requested by Tenant. Any refund given in such
Tax Contest proceeding shall be the sole and exclusive property of Tenant.

    Tenant may pay such Taxes directly to the taxing authority. Any Taxes which
Tenant is required to pay shall be paid no later than the date on which such
taxes are due. If Tenant fails to pay any Taxes which it is required to pay
within the time period provided above, Landlord may, at its option, pay said
Taxes, together with any and all penalties and interest, and said amount shall
become immediately due and payable as Additional Rent.

4.  USE OF PREMISES; SECURITY DEPOSIT

    4.1.  Use of Premises.  The Premises shall be used for the purpose(s) set
forth in Section 1.8 above and for no other purpose whatsoever. Tenant shall
not, at any time, use or occupy, or suffer or permit anyone to use or occupy,
the Premises, or do or permit anything to be done in the Premises, in any manner
that may (a) violate any Certificate of Occupancy for the Premises or the
Property; (b) cause, or be liable to cause, injury to the Property or any
equipment, facilities or systems therein; (c) constitute a violation of the laws
and requirements of any public authority or the requirements of insurance
bodies, including any covenant, condition or restriction affecting the Property;
(d) exceed the load bearing capacity of the floor of the Premises; or
(e) unreasonably annoy, inconvenience or disrupt the operations or tenancies of
other tenants or users of the Property or, if any or other users or occupants of
the park within which the Property is located, if applicable.

    4.2.  Signage.  Tenant shall not affix any sign of any size or character to
any portion of the Property, without prior written approval of Landlord, which
approval shall not be unreasonably withheld or delayed. Tenant's signage shall
comply with all laws, codes, ordinances, restrictions rules and regulations
applicable thereto. Tenant shall remove all signs of Tenant upon the expiration
or earlier termination of this Lease and immediately repair any damage to the
Property caused by, or resulting from, such removal.

    4.3.  Security Deposit.  Tenant has on August 1, 2000 deposited with
Landlord the sum set forth in Section 1.11 above, in cash (the "Security"),
representing security for the performance by Tenant of the covenants and
obligations hereunder. The Security shall be held by Landlord, without interest,
in favor of Tenant until the Commencement Date under the Lease, at which time
the Security shall be refunded immediately to Tenant without notice or demand.
In the event the Security is not refunded by Landlord on the Commencement Date,
Tenant shall have the right to offset the Security against installments of Rent
as they become due under this Lease, until the Security is exhausted.

If Tenant fails to take possession of the Premises on the Commencement Date,
Landlord may retain the Security and exercise any legal or equitable remedies.

5.  CONDITION AND DELIVERY OF PREMISES

    5.1.  Condition of Premises.  Landlord shall deliver the Premises to Tenant
in a condition substantially consistent with the Final Plans and Specifications,
as may be revised or amended by change orders or Tenant's Extra Work, subject to
the "punch list" items (all as hereinafter defined and further described in
Exhibit "B" hereto). Except as otherwise expressly provided in Exhibit "B",
Landlord shall not be obligated to make any repairs, replacements or
improvements (whether structural or otherwise) of any kind or nature to the
Premises in connection with, or in consideration of, this Lease.

3

--------------------------------------------------------------------------------

    5.2.  Delay in Commencement.  Except as otherwise expressly provided in
Exhibit "B", Landlord shall not be liable to Tenant if Landlord fails to deliver
possession of the Premises to Tenant on or before the Delivery Date (as defined
in Exhibit "B" hereto). The obligations of Tenant under the Lease shall not
thereby be affected, except that the Commencement Date shall be delayed to the
extent expressly provided in Exhibit "B".

6.  SUBORDINATION; NOTICES TO SUPERIOR LESSORS AND MORTGAGEES

    6.1.  Subordination.  Provided that Tenant is provided with a reasonable and
customary subordination, nondisturbance and attornment agreement duly executed
by the holder of any mortgage or deed of trust or the Landlord pursuant to any
ground lease, this Lease shall be subject and subordinate at all times to all
ground leases or underlying leases which may now exist or hereafter be executed
affecting the Premises and/or the land upon which the Premises and Property are
situated and to any mortgage or deed of trust which may now exist or be placed
upon the Property, land, ground leases or underlying leases, or Landlord's
interest or estate in any of said items, which is specified as security.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any such ground leases or underlying leases or any such
liens to this Lease. Tenant shall execute and deliver, upon demand by Landlord
and in the form reasonably requested by Landlord, any additional documents
evidencing the priority or subordination of this Lease with respect to any such
ground leases or underlying leases or any such mortgage or deed of trust.

    6.2.  Estoppel Certificates.  Tenant agrees, from time to time and within
ten (10) days after request by Landlord, to deliver to Landlord, or Landlord's
designee, an estoppel certificate stating such matters pertaining to this Lease
as may be reasonably requested by Landlord. Failure by Tenant to timely execute
and deliver such certificate shall constitute an acceptance of the Premises and
acknowledgment by Tenant that the statements included therein are true and
correct without exception. Landlord and Tenant intend that any statement
delivered pursuant to this section may be relied upon by any prospective
purchaser or mortgagee of the Property or of any interest therein or any other
Landlord designee.

    6.3.  Transfer by Landlord.  After the Commencement Date, in the event of a
sale or conveyance by Landlord of the Property, the same shall operate to
release Landlord from any future liability for any of the covenants or
conditions, express or implied, herein contained in favor of Tenant, and in such
event Tenant agrees to look solely to Landlord's successor in interest with
respect thereto and agrees to attorn to such successor.

7.  QUIET ENJOYMENT

    Subject to the provisions of this Lease, so long as Tenant pays all of the
Rent and performs all of its other obligations hereunder, Tenant shall not be
disturbed in its possession of the Premises by Landlord, Agent or any other
person lawfully claiming through or under Landlord. This covenant shall be
construed as a covenant running with the Property and is not a personal covenant
of Landlord.

8.  ASSIGNMENT, SUBLETTING AND MORTGAGING

    8.1.  Prohibition.  Tenant acknowledges that this Lease and the Rent due
under this Lease have been agreed to by Landlord in reliance upon Tenant's
reputation and creditworthiness and upon the continued operation of the Premises
by Tenant for the particular use set forth in Section 4 above; therefore, Tenant
shall not, whether voluntarily, or by operation of law, or otherwise: (a) assign
or otherwise transfer this Lease; (b) sublet the Premises or any part thereof,
or allow the same to be used or occupied by anyone other than Tenant;, if Tenant
shall not remain liable to Landlord for all Tenant obligations, including those
under Section 2.3 of the Lease; or (c) mortgage, pledge, encumber, or otherwise
hypothecate this Lease or the Premises, or any part thereof, in any manner
whatsoever,

4

--------------------------------------------------------------------------------

without in each instance obtaining the prior written consent of Landlord, which
consent may be given or withheld in Landlord's sole, but reasonable, discretion.
Any purported assignment, mortgage, transfer, pledge or sublease made without
the prior written consent of Landlord shall be absolutely null and void. No
assignment of this Lease shall be effective and valid unless and until the
assignee executes and delivers to Landlord any and all documentation reasonably
required by Landlord in order to evidence assignee's assumption of all
obligations of Tenant hereunder. Any consent by Landlord to a particular
assignment, sublease or mortgage shall not constitute consent or approval of any
subsequent assignment, sublease or mortgage, and Landlord's written approval
shall be required in all such instances. Any consent by Landlord to any
assignment or sublease shall not be deemed to release Tenant from its
obligations hereunder and Tenant shall remain fully liable for performance of
all obligations under this Lease.

    8.2.  Rights of Landlord.  If this Lease is assigned, or if the Premises (or
any part thereof) are sublet or used or occupied by anyone other than Tenant,
whether or not in violation of this Lease, Landlord or may (without prejudice
to, or waiver of its rights), collect Rent from the assignee, subtenant or
occupant. Landlord or may apply the net amount collected to the Rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of any of the provisions of this Section 8.

    8.3.  Permitted Transfers.  The provisions of Section 8.1(a) shall apply to
a transfer of a majority of the voting stock of Tenant or to any other change in
voting control of Tenant whether effectuated in one (1) or more transactions, as
if such transfer were an assignment of this Lease; but said provisions shall not
apply to such a transfer if the successor to Tenant (or any party remaining
liable for the obligations of Tenant hereunder) (i) has a net worth at least
equal to the net worth of Tenant as of the Commencement Date or (ii) is capable
of satisfying Tenant's obligations hereunder, in Landlord's reasonable judgment.
Any such permitted transferee shall execute and deliver to Landlord any and all
documentation reasonably required by Landlord in order to evidence assignee's
assumption of all obligations of Tenant hereunder.

9.  COMPLIANCE WITH LAWS

    9.1.  Compliance with Laws.  As of the Commencement Date and thereafter,
Tenant shall, at its sole expense (regardless of the cost thereof), comply with
all local, state and federal laws, rules, regulations and requirements now or
hereafter in force and all judicial and administrative decisions pertaining
thereto (collectively, "Laws") pertaining to the Premises or Tenant's use
thereof, including, without limitation, any restrictions of record affecting the
Property, any and all laws pertaining to Hazardous Materials (as hereinafter
defined) or which otherwise deal with or relate to air or water quality, air
emissions, soil or ground conditions or other environmental matters of any kind
(collectively, "Environmental Laws") and the Americans with Disabilities Act, 42
U.S.C. §§ 12101-12213, whether or not any of the foregoing were in effect at the
time of the execution of this Lease. Landlord warrants that the Premises will on
the Commencement Date comply with all Laws including the Americans with
Disabilities Act. If any license or permit is required for the conduct of
Tenant's business in the Premises, Tenant, at its expense, shall procure such
license prior to the Commencement Date, and shall maintain in good standing such
license or permit. Tenant shall give prompt notice to Landlord of any written
notice it receives of the alleged violation of any law or requirement of any
governmental or administrative authority with respect to the Premises or the use
or occupation thereof. The judgment of any court of competent jurisdiction, or
the admission of Tenant in any action or proceeding against Tenant, whether
Landlord is a party thereto or not, that any such Law pertaining to the Premises
has been violated, shall be conclusive of that fact as between Landlord and
Tenant.

    9.2.  Hazardous Materials.  If during the Term (or any extension thereof)
any Hazardous Material (defined below) is generated, transported, stored, used,
treated or disposed of at, to, from, on or in the

5

--------------------------------------------------------------------------------

Premises: (i) Tenant shall, at its own cost, at all times comply (and cause all
others to comply) with all laws (federal, state or local) relating to Hazardous
Materials, including, but not limited to, all Environmental Laws, and Tenant
shall further, at its own cost, obtain and maintain in full force and effect at
all times all permits and other approvals required in connection therewith;
(ii) Tenant shall promptly provide Landlord or Agent with complete copies of all
communications, permits or agreements with, from or issued by any governmental
authority or agency (federal, state or local) or any private entity relating in
any way to the presence, release, threat of release, or placement of Hazardous
Materials on or in the Premises or any portion of the Property, or the
generation, transportation, storage, use, treatment, or disposal at, on, in or
from the Premises, of any Hazardous Materials; (iii) Landlord, Agent and their
respective agents and employees shall have the right to enter the Premises
and/or conduct appropriate tests for the purposes of ascertaining Tenant
compliance with all applicable laws (including Environmental Laws), rules or
permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from the
Premises, the Property or any portion thereof; and (iv) upon reasonable written
request by Landlord or Agent, Tenant shall provide Landlord with the results of
appropriate tests of air, water or soil to demonstrate that Tenant complies with
all applicable laws, rules or permits relating in any way to the generation,
transport, storage, use, treatment, disposal or presence of Hazardous Materials
on, at, in or from the Property or any portion thereof. This Section 9.2 does
not authorize the generation, transportation, storage, use, treatment or
disposal of any Hazardous Materials at, to, from, on or in the Premises in
contravention of this Section 9. Tenant covenants to investigate, clean up and
otherwise remediate any release of Hazardous Materials caused, contributed to or
created by (i) Tenant or any of Tenant's officers, directors, invitees, agents,
employees, contractors or representatives ("Tenant's Parties") at its sole
expense during the Term. Such investigation and remediation shall be performed
only after Tenant has obtained Landlord's prior written consent; provided,
however, that Tenant shall be entitled to respond immediately to an emergency
without first obtaining such consent. All remediation shall be performed in
strict compliance with Environmental Laws and to the satisfaction of Landlord.
Tenant shall be liable for any and all conditions covered hereby, and for all
costs relating thereto, which were caused or created by Tenant or any of
Tenant's Parties. Tenant shall not enter into any settlement agreement, consent
decree or other compromise with respect to any claims relating to any Hazardous
Materials in any way connected to the Premises without first obtaining
Landlord's written consent and affording Landlord the reasonable opportunity to
participate in any such proceedings. As used herein, the term "Hazardous
Materials" shall mean any waste, material or substance (whether in the form of
liquids, solids or gases, and whether or not air-borne) which is or may be
deemed to be or include a pesticide, petroleum, asbestos, polychlorinated
biphenyl, radioactive material, urea formaldehyde or any other pollutant or
contaminant which is or may be deemed to be hazardous, toxic, ignitable,
reactive, corrosive, dangerous, harmful or injurious, or which presents a risk
to public health or to the environment, and which is or becomes regulated by any
Environmental Law.

10. INSURANCE

    10.1.  Landlord Insurance.  Landlord shall maintain (a) "all-risk" property
insurance covering the Premises (at its full replacement cost), but excluding
Tenant's Property, and (b) commercial general public liability insurance
covering Landlord for claims arising out of liability for bodily injury, death,
personal injury, advertising injury and property damage occurring in and about
the Property and otherwise resulting from any acts and operations of Landlord,
its agents and employees, and (c) rent loss insurance (collectively, "Landlord's
Policies"), all of the above with limits that are required by any lender(s) of
Landlord, or as are otherwise reasonably determined by Landlord.

    10.2.  Tenant Insurance.  Tenant shall purchase at its own expense and keep
in force during this Lease a policy or policies of (i) "All-risk" property
insurance covering its contents (and otherwise resulting from any acts or
operations of Tenant); (ii) commercial general liability insurance, including
personal injury and property damage, in the amount of not less than Two Million
Dollars

6

--------------------------------------------------------------------------------

($2,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00) annual
general aggregate per location, and comprehensive automobile liability insurance
covering Tenant against any losses arising out of liability for personal
injuries or deaths of persons and property damage occurring in or about the
Premises and Property; and (iii) Business Interruption Coverage. Said policies
shall (a) name Landlord and any party holding an interest to which this Lease
may be subordinated as additional insureds; (b) be issued by an insurance
company with a Best rating of A-X or better and otherwise reasonably acceptable
to Landlord and licensed to do business in the state in which the Property is
located; (c) provide that said insurance shall not be canceled or materially
modified unless thirty (30) days' prior written notice shall have been given to
Landlord, (d) provide coverage on an occurrence basis; (e) contain a
severability of insured parties provision and a cross liability endorsement;
(f) be primary, not contributing with, and not in excess of coverage which
Landlord may carry; (g) include a fire endorsement. Said policy or policies or,
at Landlord's option, Certificate of Insurance on the so-called "ACORD" form 27
evidencing said policies, shall be delivered to Landlord by Tenant upon
commencement of the Lease and renewals thereof shall be delivered at least
thirty (30) days prior to the expiration of said insurance.

    10.3.  Waiver of Subrogation.  To the extent permitted by law, and without
affecting the coverage provided by insurance required to be maintained
hereunder, Landlord and Tenant each waive any right to recover against the other
(a) damages for injury to or death of persons, (b) damages to property,
(c) damages to the Premises or any part thereof or (d) claims arising by reason
of the foregoing, to the extent such damages and claims are insured against or
required to be insured against by Landlord or Tenant under this Lease. This
provision is intended to waive, fully and for the benefit of each party, any
rights and/or claims which might give rise to a right of subrogation by any
insurance carrier. The coverage obtained by each party pursuant to this Lease
shall include, without limitation, a waiver of subrogation by the carrier which
conforms to the provisions of this section.

11. ALTERATIONS

    11.1.  Procedural Requirements.  Tenant may, from time to time, at its
expense, make alterations or improvements in and to the Premises (hereinafter
collectively referred to as "Alterations"), provided that Tenant first obtains
the written consent of Landlord in each instance. Landlord's consent to
Alterations shall not be unreasonably withheld, provided that: (a) the
Alterations are non-structural and the structural integrity of the Property
shall not be affected; (b) the Alterations are to the interior of the Premises;
(c) the proper functioning of the mechanical, electrical, heating, ventilating,
air-conditioning ("HVAC"), sanitary and other service systems of the Property
shall not be affected; (d) the Alterations have no adverse effect on the
Property; (e) Tenant shall have appropriate insurance coverage, reasonably
satisfactory to Landlord, regarding the performance and installation of the
Alterations; (f) the Alterations shall conform with all other requirements of
this Lease including compliance with the Americans with Disabilities Act; and
(g) Tenant shall have provided Landlord with reasonably detailed plans (the
"Plans") for such Alterations in advance of requesting Landlord's consent.
Additionally, before proceeding with any Alterations, Tenant shall (i) at
Tenant's expense, obtain all necessary governmental permits and certificates for
the commencement and prosecution of Alterations; (ii) submit to Agent, for
Landlord's written approval, working drawings, plans and specifications and all
permits for the work to be done and Tenant shall not proceed with such
Alterations until it has received said approval; and (iii) cause those
contractors, materialmen and suppliers engaged to perform the Alterations to
deliver to Landlord Certificates of Insurance (on the so-called "ACORD" Form 27)
evidencing policies of commercial general liability insurance (providing the
same coverages as required in Section 10.2(ii) above) and workers compensation
insurance. Such insurance policies shall satisfy the obligations imposed under
Section 10.2. After obtaining Landlord's approval to the Alterations, Tenant
shall give Landlord at least five (5) days' prior written notice of the
commencement of any Alterations at the Premises, and Landlord may elect to
record and post notices of commencement of construction, non-responsibility or
the like, at the Premises.

7

--------------------------------------------------------------------------------

    11.2.  Performance of Alterations.  Tenant shall cause the Alterations to be
performed in compliance with all applicable permits, laws and requirements of
public authorities, restrictions of record affecting the Property including the
Americans with Disabilities Act. Tenant shall cause the Alterations to be
diligently performed in a good and workmanlike manner, using new materials and
equipment at least equal in quality and class to the standards for the Property
established by Landlord or Agent. Tenant shall obtain all necessary permits and
certificates for final governmental approval of the Alterations and shall
provide Landlord with "as built" plans, copies of all construction contracts,
governmental permits and certificates and proof of payment for all labor and
materials, including, without limitation, copies of paid invoices and final lien
waivers.

    11.3.  Lien Prohibition.  Tenant shall pay when due all claims for labor and
material furnished to the Premises in connection with the Alterations. Tenant
shall not permit any mechanics or materialmen's liens to attach to the Premises,
the Property, or Tenant's leasehold estate. Tenant, at its expense, shall
procure the satisfaction or discharge of record of all such liens and
encumbrances within thirty (30) days after the filing, or Tenant may procure
(for Landlord's benefit), a bond or other protection against any such lien or
encumbrance. In the event Tenant has not so performed, Landlord may, at its
option, pay and discharge such liens and Tenant shall be responsible to
reimburse Landlord, on demand and as Additional Rent under this Lease, for all
costs and expenses incurred in connection therewith, together with interest
thereon at the rate set forth in Section 22.3 below, which expenses shall
include reasonable fees of attorneys of Landlord's choosing, and any costs in
posting bond to effect discharge or release of the lien as an encumbrance
against the Premises or the Property.

12. LANDLORD'S AND TENANT'S PROPERTY

    12.1.  Landlord's Property.  Subject to Section 12.2 below, the Building
Improvements and all fixtures, machinery, equipment, improvements and
appurtenances attached to, or built into, the Premises at the commencement of,
or during the Term, whether or not placed there by or at the expense of Tenant,
shall become and remain a part of the Premises; shall be deemed the property of
Landlord (the "Landlord's Property"), without compensation or credit to Tenant;
and shall not be removed by Tenant at the Expiration Date unless Landlord
requests their removal. Further, any personal property in the Premises on the
Commencement Date, movable or otherwise, unless installed and paid for by
Tenant, shall be and shall remain the property of Landlord and shall not be
removed by Tenant. In no event shall Tenant remove any of the following
materials or equipment without Landlord's prior written consent: any power
wiring or power panels, lighting or lighting fixtures, wall or window coverings,
carpets or other floor coverings, heaters, air conditioners or any other HVAC
equipment, fencing or security gates, or other similar building operating
equipment and decorations.

    12.2.  Tenant's Property.  All movable non-structural partitions, business
and trade fixtures, machinery and equipment, communications equipment and office
equipment, that are installed in the Premises by, or for the account of, Tenant
and that can be removed without structural damage to the Property, and all
furniture, furnishings and other articles of movable personal property owned by
Tenant and located in the Premises (collectively, the "Tenant's Property") shall
be and shall remain the property of Tenant and may be removed by Tenant at any
time during the Term, provided Tenant repairs or pays the cost of repairing any
damage to the Premises or to the Property resulting from the installation and/or
removal thereof. At or before the Expiration Date, or the date of any earlier
termination, Tenant, at its expense, shall remove from the Premises all of
Tenant's Property and any Alterations (except such items thereof as Landlord
shall have expressly permitted, in writing, to remain, which property shall
become the property of Landlord), and Tenant shall repair any damage to the
Premises or the Property resulting from any installation and/or removal of
Tenant's Property. Any other items of Tenant's Property that shall remain in the
Premises after the Expiration Date, or following an earlier termination date,
may, at the option of Landlord, be deemed to have been abandoned, and in such
case, such items may be retained by Landlord as its property or be disposed of
by Landlord, in

8

--------------------------------------------------------------------------------

Landlord's sole and absolute discretion and without accountability, at Tenant's
expense. Notwithstanding the foregoing, if Tenant is in default under the terms
of this Lease, it may remove Tenant's Property from the Premises only upon the
express written direction of Landlord.

13. REPAIRS AND MAINTENANCE

    Tenant shall, at its expense, throughout the Term, maintain and preserve, in
first class condition, (subject to normal and customary wear and tear), the
Premises and the fixtures and appurtenances therein. Except as otherwise
specifically provided in Exhibit "B" hereto, Tenant shall also be responsible
for all structural and non-structural repairs and replacements, interior and
exterior, ordinary and extraordinary, in and to the Premises and the facilities
and systems thereof (but not limited to, the roof, the Premises, sidewalks,
driveways, curbs, loading areas, landscaped areas and parking lot, and the
electrical, mechanical, HVAC, and plumbing systems). Tenant shall enter into a
preventative maintenance and service contract with a reputable service provider
for maintenance of the HVAC systems of the Premises. Without limiting the
generality of the foregoing, any repairs or replacements required to be made by
Tenant including repairs to the mechanical, electrical, sanitary, HVAC, or other
systems of the Premises shall be performed, at Tenant's expense, by
appropriately licensed contractors. All such repairs or replacements shall be
subject to the supervision and control of Landlord, and all repairs and
replacements shall be made with materials of equal or better quality than the
items being repaired or replaced. After Substantial Completion of the Premises,
Landlord shall transfer to Tenant all warranties Landlord has received with
respect to any and all work, maintenance and service for which Tenant is
responsible under the terms and conditions of this Lease. Tenant shall comply
with all post-construction requirements including those relating to the load
bearing capacity of the Improvements as set forth in the Final Plans and
Specifications or as otherwise directed by Landlord.

14. UTILITIES

    Tenant shall purchase all utility services from the utility or municipality
providing such service; shall provide for scavenger, cleaning and extermination
services; and shall pay for such services when payments are due. Tenant shall be
solely responsible for the repair and maintenance of any meters necessary in
connection with such services. Tenant's use of electrical energy in the Premises
shall not, at any time, exceed the capacity of either or both of (i) any of the
electrical conductors and equipment in or otherwise servicing the Premises; and
(ii) the Property's HVAC systems.

15. INVOLUNTARY CESSATION OF SERVICES

    Landlord shall have no liability or responsibility for a cessation of
services to the Premises or to the Property that occurs as a result of causes
beyond Landlord's reasonable control. No such interruption of service shall be
deemed an eviction or disturbance of Tenant's use and possession of the Premises
or any part thereof, or render Landlord liable to Tenant for damages, or relieve
Tenant from performance of Tenant's obligations under this Lease, including, but
not limited to, the obligation to pay Rent; provided, however, that if any
interruption of services persists for a period in excess of five (5) consecutive
business days Tenant shall, as Tenant's sole remedy, be entitled to a
proportional abatement of Rent to the extent, if any, of any actual loss of use
of the Premises by Tenant.

16. LANDLORD'S RIGHTS

    Landlord, Agent and their respective agents, employees and representatives
shall have the right to enter and/or pass through the Premises at any time or
times upon reasonable prior notice (except in the event of emergency) (a) to
examine and inspect the Premises and to show them to actual and prospective
lenders, prospective purchasers or mortgagees of the Property or providers of
capital to Landlord and its affiliates; and (b) to make such repairs,
alterations, additions and improvements in or to the Premises and/or in or to
the Property or its facilities and equipment as Landlord is required or

9

--------------------------------------------------------------------------------

desires to make. Landlord and Agent shall be allowed to take all materials into
and upon the Premises that may be required in connection with any repairs,
alterations, additions or improvements, without any liability to Tenant and
without any reduction or modification of Tenant's covenants and obligations
hereunder; provided, however, that Landlord shall use reasonable efforts to
avoid interference with Tenant's business operations and Tenant's occupancy and
use of the Premises. Additionally, Landlord and Agent shall have the following
rights exercisable, without notice to Tenant, without liability to Tenant, and
without being deemed an eviction or disturbance of Tenant's use or possession of
the Premises or giving rise to any claim for setoff or abatement of Rent: (i) to
designate and approve, prior to installation, all types of signs; (ii) to have
pass keys, access cards, or both, to the Premises; and (iii) to decorate,
remodel, repair, alter or otherwise prepare the Premises for reoccupancy at any
time after Tenant vacates or abandons the Premises for more than thirty
(30) consecutive days or with no intention of reoccupying the Premises. During
the period of six (6) months prior to the Expiration Date (or at any time, if
Tenant has vacated or abandoned the Premises or is otherwise in default under
this Lease), Landlord and its agents may exhibit the Premises to prospective
tenants and erect a "For Lease" sign thereon.

17. NON-LIABILITY AND INDEMNIFICATION

    17.1.  Non-Liability.  Except as provided in Section 17.2.2, Landlord or its
affiliates, owners, partners, directors, officers, agents and employees shall
not be liable to Tenant for any loss, injury, or damage, to Tenant or to any
other person, or to its or their property, irrespective of the cause of such
injury, damage or loss. Further, except as provided in Section 17.2.2, Landlord,
or its respective members, partners, directors, officers, agents and employees
shall not be liable (a) for any damage caused by other tenants or persons in,
upon or about the Property, or caused by operations in construction of any
public or quasi-public work; (b) with respect to matters for which Landlord is
liable, for consequential or indirect damages purportedly arising out of any
loss of use of the Premises or any equipment or facilities therein by Tenant or
any person claiming through or under Tenant; (c) any latent defect in the
Premises or the Property; (d) injury or damage to person or property caused by
fire, or theft, or resulting from the operation of heating or air conditioning
or lighting apparatus, or from falling plaster, or from steam, gas, electricity,
water, rain, snow, ice, or dampness, that may leak or flow from any part of the
Property, or from the pipes, appliances or plumbing work of the same.

    17.2.  Indemnification  

    17.2.1.  Tenant Indemnification.  Tenant hereby indemnifies, defends, and
holds Landlord and its affiliates, members, owners, partners, directors,
officers, agents and employees (collectively, "Landlord Indemnified Parties")
harmless from and against any and all Losses (defined below) arising from or in
connection with (a) the conduct or management of either or both the Property and
the Premises or any business therein, or any work, Tenant Improvements, or
Alterations done, or any condition created (other than by Landlord) in or about
the Premises during the Term or during the period of time, if any, prior to the
Commencement Date that Tenant may have been given access to the Premises;
(b) any act, omission or negligence of Tenant or Tenant's Parties; (c) any
accident, injury or damage whatsoever (unless caused by Landlord's gross
negligence or willful misconduct) occurring in, at or upon either or both the
Property and the Premises; (d) any breach by Tenant of any of its warranties,
representations or covenants under this Lease; (e) any actions necessary to
protect Landlord's interest under this Lease in a bankruptcy proceeding or other
proceeding under the Bankruptcy Code; (f) any violation or alleged violation by
Tenant of any Laws, including, without limitation, any Environmental Law;
(g) any breach of the provisions of Article 9 by Tenant or any of Tenant's
Parties; (h) any generation, transport, storage, use, treatment, disposal or
presence on, about or from the Premises or the Property of any Hazardous
Materials; (i) claims for work or labor performed or materials supplies
furnished to or at the

10

--------------------------------------------------------------------------------

request of Tenant; and (j) claims arising from any breach or default on the part
of Tenant in the performance of any covenant contained in this Lease
(collectively, "Tenant's Indemnified Matters"). In case any action or proceeding
is brought against any or all of Landlord and the Landlord Indemnified Parties
by reason of any of Tenant's Indemnified Matters, Tenant, upon notice from any
or all of Landlord, Agent or any Superior Party (defined below), shall resist
and defend such action or proceeding by counsel reasonably satisfactory to
Landlord. The term "Losses" shall mean all claims, demands, expenses, actions,
judgments, damages (whether direct or indirect, known or unknown, foreseen or
unforeseen), penalties, fines, liabilities, losses of every kind and nature
(including, without limitation, property damage, diminution in value of
Landlord's interest in the Premises or the Property, damages for the loss or
restriction on use of any space or amenity within the Premises or the Property,
damages arising from any adverse impact on marketing space in the Property, sums
paid in settlement of claims and any costs and expenses associated with injury,
illness or death to or of any person), suits, administrative proceedings, costs
and fees, including, without limitation, attorneys' and consultants' fees and
expenses, and the costs of cleanup, remediation, removal and restoration, that
are in any way related to any matter covered by the foregoing indemnity. The
provisions of this Section 17.2.1 shall survive the expiration or termination of
this Lease.

    17.2.2.  Landlord Indemnification.  Landlord hereby indemnifies, defends and
holds Tenant harmless from and against any and all claims, losses, costs,
damages (actual, but not consequential or speculative), judgments, causes of
action, administrative proceedings and third party expenses (including, but not
limited to, court costs and reasonable attorneys' fees) actually suffered or
incurred by Tenant as the sole and direct result of any negligent, willful or
intentional acts or omissions of any or all of Landlord, Agent and any parties
within the direct and sole control of either of Landlord or Agent. In the event
that any action or proceeding is brought against Tenant, and the foregoing
indemnity is applicable to such action or proceeding, then Landlord, upon notice
from Tenant, shall resist and defend such action or proceeding by counsel
reasonably satisfactory to Tenant. Notwithstanding anything to the contrary set
forth in this Lease, however, in all events and under all circumstances, the
liability of Landlord to Tenant shall be limited to the interest of Landlord in
the Property, and Tenant agrees to look solely to Landlord's interest in the
Property for the recovery of any judgment or award against Landlord, it being
intended that Landlord shall not be personally liable for any judgment or
deficiency. The provisions of this Section 17.2.2 shall survive the expiration
or termination of this Lease.

    17.3.  Force Majeure.  The obligations of Tenant hereunder shall not be
affected, impaired or excused, and Landlord shall have no liability whatsoever
to Tenant, with respect to any act, event or circumstance arising out of
(a) Landlord's failure to fulfill, or delay in fulfilling any of its obligations
under this Lease by reason of labor dispute, governmental preemption of property
in connection with a public emergency or shortages of fuel, supplies, or labor,
or any other cause, whether similar or dissimilar, beyond Landlord's reasonable
control; or (b) any failure or defect in the supply, quantity or character of
utilities furnished to the Premises, or by reason of any requirement, act or
omission of any public utility or others serving the Property, beyond Landlord's
reasonable control.

18. DAMAGE OR DESTRUCTION

    18.1.  Notification and Repair.  Tenant shall give prompt notice to Landlord
and Agent of (a) any fire or other casualty to the Premises or the Property, and
(b) any damage to or defect in any part or appurtenance of the Property's
sanitary, electrical, HVAC, elevator or other systems located in or passing
through the Premises or any part thereof. Subject to the provisions of
Section 18.3 below, if the Property or the Premises is damaged by fire or other
insured casualty, Landlord shall repair (or cause Agent to repair) the damage
and restore and rebuild the Property and/or the Premises (except for Tenant's
Property) with reasonable dispatch after (x) notice to it of the damage or
destruction and

11

--------------------------------------------------------------------------------

(y) the adjustment of the insurance proceeds attributable to such damage.
Subject to the provisions of Section 18.3 below, Tenant shall not be entitled to
terminate this Lease and no damages, compensation or claim shall be payable by
Landlord for purported inconvenience, loss of business or annoyance arising from
any repair or restoration of any portion of the Premises or of the Property
pursuant to this Section. Landlord (or Agent, as the case may be) shall use its
diligent, good faith efforts to make such repair or restoration promptly and in
such manner as not to unreasonably interfere with Tenant's use and occupancy of
the Premises, but Landlord or Agent shall not be required to do such repair or
restoration work except during normal business hours of business days.

    18.2.  Rental Abatement.  If (a) the Property is damaged by fire or other
casualty thereby causing the Premises to be inaccessible or (b) the Premises are
partially damaged by fire or other casualty, the Rent shall be proportionally
abated to the extent of any actual loss of use of the Premises by Tenant.

    18.3.  Total Destruction.  If the Property or the Premises shall be totally
destroyed by fire or other casualty, or if the Property shall be so damaged by
fire or other casualty that (in the opinion of a reputable contractor or
architect designated by Landlord) (i) its repair or restoration requires more
than one hundred eighty (180) days or (ii) such repair or restoration requires
the expenditure of more than fifty percent (50%) of the full insurable value of
the Property immediately prior to the casualty or (iii) the damage (x) is less
than the amount stated in (ii) above, but more than ten percent (10%) of the
full insurable value of the Property; and (y) occurs during the last two
(2) years of the Initial Term or Renewal Term, Landlord and Tenant shall each
have the option to terminate this Lease (by so advising the other, in writing)
within ten (10) days after said contractor or architect delivers written notice
of its opinion to Landlord and Tenant, but in all events prior to the
commencement of any restoration of the Premises or the Property by Landlord. In
such event, the termination shall be effective as of the date upon which either
Landlord or Tenant, as the case may be, receives timely written notice from the
other terminating this Lease pursuant to the preceding sentence. If neither
Landlord nor Tenant timely delivers a termination notice, this Lease shall
remain in full force and effect. If (A) any holder of a mortgage or deed of
trust encumbering the Property or landlord pursuant to a ground lease
encumbering the Property (collectively, "Superior Parties") or other party
entitled to the insurance proceeds fails to make such proceeds available to
Landlord in an amount sufficient for restoration of the Premises or the
Property, or (B) the issuer of any casualty insurance policies on the Property
fails to make available to Landlord sufficient proceeds for restoration of the
Premises or the Property, then Landlord may, at Landlord's sole option,
terminate this Lease by giving Tenant written notice to such effect within
thirty (30) days after Landlord receives notice from the Superior Party or
insurance company, as the case may be, that such proceeds shall not be made
available, in which event the termination of this Lease shall be effective as of
the date Tenant receives written notice from Landlord of Landlord's election to
terminate this Lease. For purposes of this Section 18.3 only, "full insurable
value" shall mean replacement cost, less the cost of footings, foundations and
other structures below grade.

12

--------------------------------------------------------------------------------

19. EMINENT DOMAIN

    If the whole, or any substantial portion, of the Property is taken or
condemned for any public use under any Law or by right of eminent domain, or by
private purchase in lieu thereof, and such taking would prevent or materially
interfere with the Permitted Use of the Premises, this Lease shall terminate
effective when the physical taking of said Premises occurs. If less than a
substantial portion of the Property is so taken or condemned, or if the taking
or condemnation is temporary (regardless of the portion of the Property
affected), this Lease shall not terminate, but the Rent payable hereunder shall
be proportionally abated to the extent of any actual loss of use of the Premises
by Tenant. Landlord shall be entitled to any and all payment, income, rent or
award, or any interest therein whatsoever, which may be paid or made in
connection with such a taking or conveyance, and Tenant shall have no claim
against Landlord for the value of any unexpired portion of this Lease.
Notwithstanding the foregoing, any compensation specifically awarded to Tenant
for loss of business or goodwill, or for its personal property, shall be the
property of Tenant.

20. SURRENDER AND HOLDOVER

    On the last day of the Term, or upon any earlier termination of this Lease,
or upon any re-entry by Landlord upon the Premises, (a) Tenant shall quit and
surrender the Premises to Landlord "broom-clean" and in good order, condition
and repair, except for ordinary wear and tear and such damage or destruction as
Landlord is required to repair or restore under this Lease, and (b) Tenant shall
remove all of Tenant's Property therefrom, except as otherwise expressly
provided in this Lease. The obligations imposed under the preceding sentence
shall survive the termination or expiration of this Lease. If Tenant remains in
possession after the Expiration Date hereof or after any earlier termination
date of this Lease or of Tenant's right to possession: (a) Tenant shall be
deemed a tenant-at-will; (b) Tenant shall pay one hundred fifty percent (150%)
of the aggregate of the Base Rent and Additional Rent last prevailing hereunder,
and also shall pay all damages sustained by Landlord, directly by reason of
Tenant's remaining in possession after the expiration or termination of this
Lease; (c) there shall be no renewal or extension of this Lease by operation of
law; and (d) the tenancy-at-will may be terminated upon thirty (30) days'
written notice from Landlord. The provisions of this Section 20 shall not
constitute a waiver by Landlord of any re-entry rights of Landlord provided
hereunder or by law.

21. EVENTS OF DEFAULT

    21.1.  Default Provisions.  Without limitation of the other terms and
provisions of this Lease, each of the following shall constitute a default by
Tenant under this Lease: (a) if Tenant fails to pay Rent or any other payment
when due hereunder; or (b) if Tenant fails, whether by action or inaction, to
timely comply with, or satisfy, any or all of the obligations imposed on Tenant
under this Lease (other than the obligation to pay Rent) for a period of thirty
(30) days after Landlord's delivery to Tenant of written notice of such default
under this Subsection 21.1; provided, however, that if the default cannot, by
its nature, be cured within such thirty (30) day period, but Tenant commences
and diligently pursues a cure of such default promptly within the initial thirty
(30) day cure period, then Landlord shall not exercise its remedies under
Section 22 unless such default remains uncured for more than sixty (60) days
after Landlord's notice.

    21.2.  Bankruptcy of Tenant.  It shall be a default by Tenant under this
Lease if Tenant makes an assignment for the benefit of creditors, or files a
voluntary petition under any state or federal bankruptcy or insolvency law, or
an involuntary petition alleging an act of bankruptcy or insolvency is filed
against Tenant under any state or federal bankruptcy or insolvency law that is
not dismissed within ninety (90) days, or whenever a petition is filed by or
against (to the extent not dismissed within ninety (90) days) Tenant under the
reorganization provisions of the United States Bankruptcy Code or under the
provisions of any law or like import, or whenever a petition shall be filed by
Tenant under the arrangement provisions of the United States Bankruptcy Code or
similar law, or whenever a receiver of

13

--------------------------------------------------------------------------------

Tenant, or of, or for, the property of Tenant shall be appointed, or Tenant
admits it is insolvent or is not able to pay its debts as they mature.

22. RIGHTS AND REMEDIES

    22.1.  Landlord's Cure Rights Upon Default of Tenant.  If Tenant defaults in
the performance of any of its obligations under this Lease, Landlord, without
thereby waiving such default, may (but shall not be obligated to) perform the
same for the account, and at the expense of, Tenant upon compliance with any
notice requirements and cure periods set forth in Section 21.2.

    22.2.  Landlord's Remedies.  In the event of any default by Tenant under
this Lease, Landlord, at its option, and after the proper notice and cure
period, but without additional notice or demand from Landlord, if any, as
provided in Section 21.1 has expired, may, in addition to all other rights and
remedies provided in this Lease, or otherwise at law or in equity: (a) terminate
this Lease and Tenant's right of possession of the Premises, and recover all
damages to which Landlord is entitled under law, specifically including, without
limitation, accelerated Base Rent and Additional Rent attributable to the
balance of the Term, and all Landlord's reasonable expenses of reletting the
Premises (including repairs, alterations, improvements, additions, decorations,
legal fees and brokerage commissions), or (b) terminate Tenant's right of
possession of the Premises without terminating this Lease; provided, however,
that Landlord shall use its reasonable efforts, whether Landlord elects to
proceed under Subsections (a) or (b) above, to relet the Premises, or any part
thereof for the account of Tenant, for such rent and term and upon such terms
and conditions as are acceptable to Landlord. If Landlord elects to pursue its
rights and remedies under Subsection (b), then Landlord shall at any time have
the further right and remedy to rescind such election and pursue its rights and
remedies under Subsection (a). For purposes of any reletting, Landlord is
authorized to decorate, repair, alter and improve the Premises to the extent
deemed necessary by Landlord, in its sole, but reasonable, discretion. If the
Premises are relet and a sufficient sum is not realized therefrom, to satisfy
the payment, when due, of Base Rent and Additional Rent reserved under the Lease
for any monthly period (after payment of all Landlord's reasonable expenses of
reletting), then Tenant shall, in Landlord's sole judgment, either (i) pay any
such deficiency monthly or (ii) pay such deficiency on an accelerated basis,
which accelerated deficiency shall be discounted at a rate of six percent (6%)
per annum. If Landlord fails to relet the Premises, then Tenant shall pay to
Landlord the sum of (x) the projected costs of Landlord's reasonable expenses of
reletting (including the anticipated costs of repairs, alterations,
improvements, additions, legal fees and brokerage commissions) as reasonably
estimated by Landlord and (y) the accelerated amount of Base Rent and Additional
Rent due under the Lease for the balance of the Term, discounted at a rate of
six percent (6%) per annum. Tenant agrees that Landlord may file suit to recover
any sums due to Landlord hereunder from time to time and that such suit or
recovery of any amount due Landlord hereunder shall not be any defense to any
subsequent action brought for any amount not theretofore reduced to judgment in
favor of Landlord. In the event Landlord elects, pursuant to Subsection (b) of
this Section 22.2, to terminate Tenant's right of possession only, without
terminating this Lease, Landlord may, at Landlord's option, enter into the
Premises, remove Tenant's Property, Tenant's signs and other evidences of
tenancy, and take and hold possession thereof, as provided in Section 20 hereof;
provided, however, that such entry and possession shall not terminate this Lease
or release Tenant, in whole or in part, from Tenant's obligation to pay the Base
Rent and Additional Rent reserved hereunder for the full Term, or from any other
obligation of Tenant under this Lease. Any and all property that may be removed
from the Premises by Landlord pursuant to the authority of the Lease or of law,
to which Tenant is or may be entitled, may be handled, removed or stored by
Landlord at the risk, cost and expense of Tenant, and in no event or
circumstance shall Landlord be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord's possession or under Landlord's
control. Any such property of Tenant not retaken from storage by Tenant within
thirty (30) days after the end of the

14

--------------------------------------------------------------------------------

Term, however terminated, shall be conclusively presumed to have been conveyed
by Tenant to Landlord under this Lease as in a bill of sale, without further
payment or credit by Landlord to Tenant.

    22.3.  Additional Rights of Landlord.  Any and all costs, expenses and
disbursements, of any kind or nature, incurred by Landlord or Agent in
connection with the enforcement of any and all of the terms and provisions of
this Lease, including reasonable attorneys' fees (through all appellate
proceedings), shall be due and payable (as Additional Rent) upon Landlord's
submission of an invoice therefor. All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder, shall bear interest at the
rate of five percent (5%) per annum above the "prime" or "reference" or "base"
rate of interest publicly announced as such, from time to time, by The First
National Bank of Chicago, from the due date thereof until paid, and such
interest shall be and constitute Additional Rent and be due and payable upon
Landlord's or Agent's submission of an invoice therefor. The various rights,
remedies and elections of Landlord reserved, expressed or contained herein are
cumulative and no one of them shall be deemed to be exclusive of the others or
of such other rights, remedies, options or elections as are now or may hereafter
be conferred upon Landlord by law.

    22.4.  Event of Bankruptcy.  In addition to, and in no way limiting the
other remedies set forth herein, Landlord and Tenant agree that if Tenant ever
becomes the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) "adequate assurance of future
performance" by Tenant and/or any assignee of Tenant pursuant to Bankruptcy Code
Section 365 will include (but not be limited to) payment of an additional/new
security deposit in the amount of three (3) times the then-current Base Rent
payable hereunder; (b) any person or entity to which this Lease is assigned
pursuant to the provisions of the Bankruptcy Code, shall be deemed, without
further act or deed, to have assumed all of the obligations of Tenant arising
under this Lease on and after the effective date of such assignment. Any such
assignee shall, upon demand by Landlord, execute and deliver to Landlord an
instrument confirming such assumption of liability; (c) notwithstanding anything
in this Lease to the contrary, all amounts payable by Tenant to or on behalf of
Landlord under this Lease, whether or not expressly denominated as "Rent", shall
constitute "rent" for the purposes of Section 502(b)(6) of the Bankruptcy Code;
and (d) if this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, any and all monies or other considerations
payable or otherwise to be delivered to Landlord or Agent (including Base Rent,
Additional Rent and other amounts hereunder), shall be and remain the exclusive
property of Landlord and shall not constitute property of Tenant or of the
bankruptcy estate of Tenant. Any and all monies or other considerations
constituting Landlord's property under the preceding sentence not paid or
delivered to Landlord or Agent shall be held in trust by Tenant or Tenant's
bankruptcy estate for the benefit of Landlord and shall be promptly paid to or
turned over to Landlord.

23. BROKER

    Tenant covenants, warrants and represents that the broker set forth in
Section 1.10(A) was the only broker to represent Tenant in the negotiation of
this Lease ("Tenant's Broker"). Landlord covenants, warrants and represents that
the broker set forth in Section 1.10(B) was the only broker to represent
Landlord in the negotiation of this Lease ("Landlord's Broker"). Landlord shall
be solely responsible for paying the commission of Landlord's Broker. Each party
agrees to and hereby does defend, indemnify and hold the other harmless against
and from any brokerage commissions or finder's fees or claims therefor by a
party claiming to have dealt with the indemnifying party and all costs, expenses
and liabilities in connection therewith, including, without limitation,
reasonable attorneys' fees and expenses, for any breach of the foregoing. The
foregoing indemnification shall survive the termination of this Lease for any
reason.

15

--------------------------------------------------------------------------------

24. MISCELLANEOUS

    24.1.  Merger.  All prior understandings and agreements between the parties
are merged in this Lease, which alone fully and completely expresses the
agreement of the parties. No agreement shall be effective to modify this Lease,
in whole or in part, unless such agreement is in writing, and is signed by the
party against whom enforcement of said change or modification is sought.

    24.2.  Notices.  Any notice required to be given by either party pursuant to
this Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if personally delivered, or if sent by Federal Express or
other comparable commercial overnight delivery service, addressed to the other
party at the addresses set forth below (or to such other address as Landlord or
Tenant may designate to each other from time to time by written notice), and
shall be deemed to have been given, rendered or made on the day so delivered or
on the first business day after having been deposited with the courier service:

If to Landlord;   Hoyt Properties Inc.
708 South Third Street
Suite 108
Minneapolis, MN 55415  
If to Tenant:  
   
Datalink Corporation
7423 Washington Ave. So.
Minneapolis, MN 55439  
If to Tenant after Lease Commencement:  
   
Datalink Corporation
(to be assigned)  
   
   
 

--------------------------------------------------------------------------------

    24.3  Non-Waiver.  The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt and acceptance by Landlord or
Agent of Base Rent or Additional Rent with knowledge of breach by Tenant of any
obligation of this Lease shall not be deemed a waiver of such breach.

    24.4  Legal Costs.  Any party in breach or default under this Lease (the
"Defaulting Party") shall reimburse the other party (the "Nondefaulting Party")
upon demand for any legal fees and court (or other administrative proceeding)
costs or expenses that the Nondefaulting Party incurs in connection with the
breach or default, regardless whether suit is commenced or judgment entered.
Such costs shall include legal fees and costs incurred for the negotiation of a
settlement, enforcement of rights or otherwise. Furthermore, in the event of
litigation, the court in such action shall award to the party in whose favor a
judgment is entered a reasonable sum as attorneys' fees and costs, which sum
shall be paid by the losing party. Tenant shall pay Landlord's attorneys'
reasonable fees incurred in connection with Tenant's request for Landlord's
consent under provisions of this Lease governing assignment and subletting, or
in connection with any other act which Tenant proposes to do and which requires
Landlord's consent.

    24.5  Parties Bound.  Except as otherwise expressly provided for in this
Lease, this Lease shall be binding upon and inure the benefit of, the successors
and assignees of the parties hereto. Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord's ownership interest in the Property. In the
event of such conveyance and transfer, Landlord's obligations shall thereafter
be binding upon each transferee

16

--------------------------------------------------------------------------------

(whether Successor Landlord or otherwise). No obligation of Landlord shall arise
under this Lease until the instrument is signed by, and delivered to, both
Landlord and Tenant.

    24.6  Recordation of Lease.  Tenant shall not record or file this Lease (or
any memorandum hereof) in the public records of any county or state.

    24.7  Survival of Obligations.  Upon the expiration or other termination of
this Lease, neither party shall have any further obligation or liability to the
other except as otherwise expressly provided in this Lease and except for such
obligations as, by their nature or under the circumstances, can only be, or by
the provisions of this Lease, may be performed after such expiration or other
termination.

    24.8  Governing Law; Construction.  This Lease shall be governed by and
construed in accordance with the laws of the state in which the Property is
located. If any provision of this Lease shall be invalid or unenforceable, the
remainder of this Lease shall not be affected but shall be enforced to the
extent permitted by law. The captions, headings and titles in this Lease are
solely for convenience of reference and shall not affect its interpretation.
This Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted. Each
covenant, agreement, obligation, or other provision of this Lease to be
performed by Tenant, shall be construed as a separate and independent covenant
of Tenant, not dependent on any other provision of this Lease. All terms and
words used in this Lease, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require. This Lease may be executed in counterpart and, when all
counterpart documents are executed, the counterparts shall constitute a single
binding instrument.

    24.9  Time.  Time is of the essence of this Lease. If the time for
performance hereunder falls on a Saturday, Sunday or a day that is recognized as
a holiday in the state in which the Property is located, then such time shall be
deemed extended to the next day that is not a Saturday, Sunday or holiday in
said state.

    24.10  Authority of Tenant.  If Tenant is a corporation, partnership,
association or any other entity, it shall deliver to Landlord, concurrently with
the delivery to Landlord of an executed Lease, certified resolutions of Tenant's
directors or other governing person or body (i) authorizing execution and
delivery of this Lease and the performance by Tenant of its obligations
hereunder and (ii) certifying the authority of the party executing the Lease as
having been duly authorized to do so.

    24.11  WAIVER OF TRIAL BY JURY.  THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

    24.12  Submission of Lease.  Submission of this Lease to Tenant for
signature does not constitute a reservation of space or an option to lease. This
Lease is not effective until execution by and delivery to both Landlord and
Tenant.

    24.13  Right of First Opportunity to Purchase.  If at any time during the
Lease Term the Landlord decides to market the Property for sale, Landlord shall
advise Tenant in writing of its intent to market the Property, and indicate
terms upon which Landlord would sell the Property to a qualified third party.
Tenant shall have thirty (30) days from the date of receipt of such notice to
negotiate with Landlord a purchase in general conformity with Landlord's terms.
Landlord and Tenant agree to negotiate in good faith. After such thirty (30) day
period (if Landlord and Tenant have not executed a Purchase Agreement), Landlord
may market the Property to third party prospective buyers without regard to any
right(s) to purchase the Property by Tenant pursuant to this Lease. If Landlord
enters into an agreement to sell the Property to a third party, Tenant agrees to
execute an Estoppel confirming (a) the status of the Lease and (b) Tenant's
waiver of right(s) to purchase the Property.

17

--------------------------------------------------------------------------------

Tenant's rights hereunder shall not survive past the initial sale of the
Property to a third party. Future owners of the Property shall have no
obligation to offer Tenant any such opportunity to purchase the Property.

    24.14  Riders.  All Riders and Exhibits attached hereto and executed (or
initialed both by Landlord and Tenant) shall be deemed to be a part hereof and
hereby incorporated herein.

    IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of
the day and year first above written.

    LANDLORD:   HOYT/DTLK LLC  
   
   
   
   
By:  
   
/s/ STEVEN B. HOYT            

--------------------------------------------------------------------------------

            Its:   Chief Manager                

--------------------------------------------------------------------------------

 
   
   
TENANT:  
   
DATALINK CORPORATION  
   
   
   
   
By:  
   
/s/ GREG MELAND            

--------------------------------------------------------------------------------

            Its:   President & CEO                

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------

LEASE EXHIBIT A
LEGAL DESCRIPTION
Lot 5, Block 1, Chanhassan Lakes Business Park 7th Addition
Carver County, Minnesota

A-1

--------------------------------------------------------------------------------




LEASE EXHIBIT B
CONSTRUCTION OF IMPROVEMENTS

    This Exhibit B to the Lease sets forth the rights and obligations of
Landlord and Tenant with respect to the construction of the Improvements (as
hereinafter defined).

    1.  Definitions:  For purposes of this Exhibit, the following terms shall
have the following meanings, and terms which are not defined below, but which
are defined in the Lease shall have such meanings herein as are ascribed to such
terms by the Lease:

    (a)  Preliminary Drawings:  The term "Preliminary Drawings" shall mean the
outline specifications and preliminary drawings prepared on behalf of Landlord
and approved by Tenant for the Improvements to be constructed by Landlord which
are described in attached Exhibit B-1.

    (b)  Improvements:  The term "Building Improvements" shall mean a 2 story
building (the "Building") located on the Property containing approximately
97,055 square feet, together with all building shell improvements and all
related nonstructural improvements and utilities to be located on the Property,
to be as more particularly shown and described in the Building Improvements
Final Plans and Specifications (defined below) to be prepared by Landlord as
hereinafter provided. Building Improvements shall not include the "Tenant
Improvements" referred to in Section 1(d) below.

    (c)  Substantial Completion and Substantially Complete.  The terms
"Substantial Completion" and "Substantially Complete" shall each mean the
earlier of: (i) the date when the construction of the Building Improvements and
the Tenant Improvements have been substantially completed in accordance with the
requirements of the Final Plans and Specifications and the Tenant Improvement
Plans and Specifications, respectively, excepting only "punch list items", or
(ii) the date Tenant begins conducting business or commences operations within
the Building, or (iii) the issuance of a temporary or permanent certificate of
occupancy by the City of Chanhassen.

    (d)  Tenant Improvements.  "Tenant Improvements" shall mean the alterations,
additions or improvements to be made or constructed to the interior of the
Building in excess of Building Improvements.

    2.  Construction of Building Improvements:  The parties acknowledge that
they currently contemplate that Landlord shall cause the General Contractor to
construct the Improvements in substantial accordance with the Preliminary
Drawings; and that the final plans, specifications and working drawings for the
construction of the Building Improvements will be prepared on behalf of
Landlord, based on the Preliminary Drawings (the "Final Plans and
Specifications").

    (a)  Development and Approval of Building Final Plans and
Specifications:  As soon hereafter as is reasonably practical, Landlord shall
cause the Building Final Plans and Specifications to be prepared and delivered
to Tenant for its review and approval (which approval shall not be unreasonably
withheld). For purposes of this Lease, Tenant's review and approval of the
Building Final Plans and Specifications shall be limited solely to those items
that do not materially conform to the Preliminary Drawings. Tenant, acting
reasonably and in good faith, shall have five (5) business days from Landlord's
delivery of the Building Final Plans and Specifications to advise Landlord, in
writing, as to whether or not Tenant desires any changes to the Building Final
Plans and Specifications because of a material deviation from the Preliminary
Drawings. If Tenant fails to timely respond, Tenant shall automatically be
deemed to have approved the Building Final Plans and Specifications. If Tenant
timely requests a change to the Building Final Plans and Specifications
("Tenant's Objection"), Tenant shall also, within such 5 business day period,
advise Landlord, with reasonable specificity and detail, of Tenant's Objection,
and provided Landlord determines and agrees that such requested change is
necessary due to a material deviation in the Building Final Plans and
Specifications from the Preliminary Drawings, Landlord shall then use its
reasonable efforts to incorporate such change in the Building Final Plans and
Specifications as

B-1

--------------------------------------------------------------------------------

soon as reasonably practicable after delivery of Tenant's Objection. Upon
approval or deemed approval of the Building Final Plans and Specifications,
those Building Final Plans and Specifications shall replace and be utilized and
relied on in lieu of the Preliminary Drawings. (The date on which Landlord and
Tenant mutually agree upon the Building Final Plans and Specifications, or the
date on which Tenant is deemed to have approved them, whichever is applicable,
shall be referred to as the "Building Improvements Plan Approval Date").

    (b)  Building Improvements Construction Contract.  The parties acknowledge
that Landlord proposes to enter into a contract for construction (the "Building
Improvements Construction Contract") of the Building Improvements with a general
contractor (the "General Contractor") to be selected by Landlord, subject to
Tenant's consent, which consent shall not be unreasonably withheld. Landlord may
elect to replace, in its reasonable discretion and for good cause, the General
Contractor at any time.

    (c)  Commencement and Completion of Construction of the Building
Improvements.  Landlord shall, at Landlord's sole cost and expense (except as
otherwise provided herein), furnish all of the design, material, labor and
equipment required to construct the Improvements on the Property, pursuant to
and as described by the Preliminary Drawings, as revised by the Final Plans and
Specifications. The Building Improvements shall be constructed in a good and
workmanlike manner, substantially in accordance with the Building Final Plans
and Specification and completed substantially in accordance with all applicable
statutes, ordinances and building codes, governmental rules, regulations and
orders relating to construction of the Improvements (but not relating to
Tenant's use or occupancy). Landlord shall diligently proceed with the
construction of the Building Improvements. If Landlord fails to substantially
complete the Building Improvements and deliver possession of the Premises to
Tenant on or before the Tenant's Possession Date and such failure is caused or
contributed to by Tenant Delays (as hereinafter defined), or delays caused by
Tenant or those acting for or under Tenant, or Force Majeure Delays (as
hereinafter defined) (collectively, "Excused Delays") then the Tenant's
Possession Date shall be extended for any and all delays in the Substantial
Completion of the Building Improvements caused by or attributable to such
Excused Delay(s).

    (d)  Changes to Final Plans and Specifications.  After the Building
Improvements Plan Approval Date, Tenant shall not have the right to order extra
work or change orders with respect to the construction of the Improvements
without the prior written consent of Landlord. Extra work or change orders
requested by either Landlord or Tenant shall be made in writing, shall specify
in detail any added or reduced cost and/or estimate of construction delay
resulting therefrom, and shall become effective and a part of the Building Final
Plans and Specifications once approved in writing by both parties. If a change
order approved or requested by Tenant results in an increase in the cost of
constructing the Improvements, Tenant shall pay the amount of such increase
caused by the change order approved or requested by Tenant as provided in
Section 3 below.

    (e)  Increases in Cost of Construction.  In the event that due to any
Excused Delays or any requested change in the scope or design of the Project by
Tenant, Landlord will incur additional or increased costs in connection with
construction of the Improvements, then Tenant shall be solely responsible for
such costs, which Tenant shall pay promptly upon receipt of invoices from
Landlord, and in any event within fifteen (15) days after receipt of such
invoices. Provided, however, that any increased costs attributable to winter
conditions shall not exceed $175,000.

    3.  Construction of Tenant Improvements.  The parties acknowledge that they
currently contemplate that Tenant shall cause the "Tenant's General Contractor"
to construct the Tenant Improvements in substantial accordance with the plans,
specifications, and working drawings for the construction of the Tenant
Improvements to be prepared on behalf of Tenant (the "Tenant Improvement Plans
and Specifications").

B-2

--------------------------------------------------------------------------------

    (a)  Development and approval of the Tenant Improvements Plans and
Specifications.  As soon hereafter as reasonably practical, Tenant shall cause
the Tenant Improvement Plans and Specifications to be prepared and delivered to
Landlord for its review and approval (which approval shall not be unreasonably
withheld). Landlord, acting reasonably and in good faith, shall have five
(5) business days from Tenant's delivery of the Tenant Improvement Plans and
Specifications to advise Tenant, in writing, as to whether Landlord desires any
changes to the Tenant Improvement Plans and Specifications. If Landlord timely
requests a change to the Tenant Improvement Plans and Specifications
("Landlord's Objection"), Landlord shall also, within such five (5) business day
period, advise Tenant, with reasonable specificity and detail, of Landlord's
Objection, and provided Tenant determines and agrees that such requested change
is reasonable and in accord with Tenant's space plan and desired design
criteria, Tenant shall then use its reasonable efforts to incorporate such
change into the Tenant Improvement Plans and Specifications as soon as
reasonably practical after delivery of Landlord's Objection. Upon approval or
deemed approval of the Tenant Improvement Plans and Specifications, the Tenant
Improvement Plans and Specifications shall be considered final and complete
unless subsequently changed as provided herein. The date on which Landlord and
Tenant mutually agree on the Tenant Improvement Plans and Specifications, or the
date on which Tenant is deemed to have approved them, whichever is applicable,
shall be referred to as the "Tenant Improvement Plans Approval Date").

    (b)  Tenant Improvements Construction Contract.  The parties acknowledge
that Tenant proposes to enter into a contract for construction (the "Tenant
Improvements Construction Contract") of the Tenant Improvements with a general
contractor (the "Tenant's General Contractor") selected by it, subject to
Landlord's consent, which consent shall not be unreasonably withheld.

    (c)  Commencement and completion of Construction of the Tenant
Improvements.  Tenant shall, at Tenant's sole cost and expense (except as
otherwise provided herein), furnish all of the design, material, labor and
equipment required to construct to Tenant Improvements on the Premises, pursuant
to and as described by the Tenant Improvements Plans and Specifications. The
Tenant Improvements shall be constructed in a good and workmanlike manner,
substantially in accordance with the Tenant Improvements Plans and
Specifications and completed substantially in accordance with all applicable
statutes, ordinances, and building codes, governmental rules, regulations and
orders relating to construction of the Tenant Improvements. Provided that
Landlord diligently proceeds with construction of the Building Improvements,
Tenant shall, at such time as the building shell is complete, diligently proceed
with construction of the Tenant Improvements.

    (d)  Changes to Tenant Improvement Plans and Specifications.  After the
Tenant Improvements Plans Approval Date, Tenant shall not have the right to
order extra work or change orders with respect to the construction of the Tenant
Improvements which would affect the structural integrity of the Building or the
efficiency or operation of the Building's heating, ventilating, plumbing or
electrical equipment or systems without the prior written consent of Landlord.
Extra work or change orders requested by either Landlord or Tenant shall be made
in writing, shall specify in detail any added or reduced cost and/or estimate of
construction delay resulting therefrom, and shall become effective and a part of
the Tenant Improvements Plans and Specifications once approved in writing by
both parties.

    (e)  Landlord's Contribution.  Upon completion of the Tenant Improvements
and Tenant's satisfaction of all requirements as set forth herein, Landlord
shall make a dollar contribution of Two million five hundred thousand
($2,500,000) Dollars ("Landlord's Contribution") for application to the cost of
the Tenant Improvements. If the cost of the Tenant Improvements exceeds the
Landlord's Contribution, Tenant shall have the sole responsibility for the
payment of such excess cost. If the cost of the Tenant Improvements is less than
Landlord's Contribution, Tenant may elect (a) to receive a refund from Landlord
in an amount equal to the difference

B-3

--------------------------------------------------------------------------------

between the cost of the Tenant Improvements and $2,500,000, or (b) receive a
credit toward installments of Rent as they become due under the Lease. At
Tenant's option, Tenant may request that portions of Landlord's Contribution be
paid out in installments utilizing prudent construction draw disbursement
procedures reasonably required by Landlord; provided, however, that it is
understood and agreed that (i) if Landlord elects to make such disbursements
through a title insurance company, Tenant will pay all fees and costs of the
title insurance company; and (ii) Tenant shall not make more than one draw
request in any calendar month.

    4.  Tenant's Extra Work.  If Tenant desires that any work be performed in
connection with the construction of the Improvements other than, or in addition
to, the work described in the Preliminary Drawing (or the Final Plans and
Specifications once completed and delivered to Tenant), as approved by Landlord
and Tenant [such other work is hereinafter called "Tenant's Extra Work"], the
following provisions shall be applicable:

    (a) Tenant shall, at its sole cost and expense, furnish to Landlord,
Landlord's architect, Landlord's General Contractor, and any electrical and
mechanical consultants engaged by Landlord (collectively, "Landlord's
Consultants"), such information as may reasonably be necessary to cause
Landlord's Consultants to prepare and submit to Landlord all necessary drawings,
plans and specifications covering the Tenant's Extra Work (such drawings, plans
and specifications are hereinafter called "Tenant's Extra Work Plans"). Tenant
shall pay the reasonable fees and expenses of Landlord's Consultants to prepare
Tenant's Extra Work Plans within ten (10) business days of Landlord's delivery
of the billing statement(s) therefor.

    (b) Landlord agrees to construct the Tenant's Extra Work provided (a) the
Tenant's Extra Work Plans are acceptable to Landlord in its sole discretion and
approved in writing by it, and (b) Tenant has not defaulted under, or otherwise
breached, the terms and provisions of this Lease.

    (c) Prior to commencing any Tenant's Extra Work, Landlord shall submit to
Tenant for Tenant's approval, a written estimate of the cost of Tenant's Extra
Work and any projected delay in the estimated Commencement Date resulting from
the proposed Tenant's Extra Work (hereinafter called "Estimate"). Landlord shall
not be obligated to proceed with Tenant's Extra Work until the Estimate is
approved in writing by Tenant. Tenant shall have five (5) business days from
Landlord's delivery of the Estimate to advise Landlord of Tenant's approval or
disapproval thereof. If Tenant fails to timely approve the Estimate, then Tenant
shall automatically be deemed to have disapproved the Estimate and therefore,
Landlord shall have no obligation to perform Tenant's Extra Work. The cost
incurred in the performance of Tenant's Extra Work is due and payable to
Landlord within a reasonable period of time prior to such time as Landlord is
obligated to pay its contractor for such work pursuant to its Construction
Contract with such contractor (whether on a percentage of completion basis or
otherwise). If Tenant fails timely to make any payments for Tenant's Extra Work,
Landlord may immediately cease to perform the Tenant's Extra Work and any delays
in the Commencement Date set forth in the Estimate shall nonetheless remain
effective for all relevant purposes. For purposes hereof, Tenant's Extra Work
shall be deemed to also include the following items: i) All subcontract costs
and general conditions pertaining to the Tenant's Extra Work; and (ii) An
overhead, profit and building supervision charge of nine percent (9%) of the
total cost of Tenant's Extra Work.

    5.  Rent Commencement Date:  Landlord and Tenant contemplate that the
Building and the Premises will be substantially complete on or about April 1,
2001 (the "Scheduled Commencement Date"). Tenant shall be liable to Landlord for
the payment of Base Rent and any other payments under the Lease beginning on the
day (the "Commencement Date") after the date on which the Building Improvements
and the Tenant Improvements are Substantially Completed; subject, however, to
any postponement of the Commencement Date occurring as a result of Tenant
Delays. If the Building Improvements or Tenant Improvements are not
Substantially Completed but are partially ready for occupancy, Tenant may, but
need not, occupy the portion of the Improvements that is ready for

B-4

--------------------------------------------------------------------------------

occupancy, provided such partial occupancy is permitted by applicable law, and
in the event of such partial occupancy, Tenant shall pay to Landlord pro rata
Rent based upon the area of the Premises so occupied by Tenant. Such obligation
to pay Rent on a proportionate basis shall commence on the date on which Tenant
first occupies and takes possession of any portion of the Premises, and shall
continue through the date on which all of the Improvements are Substantially
Completed. Tenant's right to so occupy and utilize a portion of the Premises
shall nevertheless be subject to Landlord's reasonable approval, and throughout
such partial occupancy, Tenant shall fully cooperate with Landlord to facilitate
Landlord's Substantial Completion of any remaining or outstanding Improvements
without any interference. If Tenant occupies any portion of the Premises prior
to Substantial Completion thereof, the provisions of this Lease shall apply to
such occupancy or use of the Premises by Tenant, except that the Term of this
Lease shall not commence until the date that the entire Premises is
Substantially Completed.

    6.  Delays in Completion.  

    (a)  Force Majeure Delays.  If Landlord, as the result of any (i) strikes,
lockouts or labor disputes, (ii) inability to obtain labor or materials or
reasonable substitutes therefor, (iii) inclement weather which delays or
precludes construction, acts of God or the public enemy, condemnation, civil
commotion, fire or other casualty, (iv) shortage of fuel, (v) action or
nonaction of public utilities or of local, state or federal governments,
affecting the work, including, but not limited to, any delays in the permitting
process as a result of the action or inaction or such governmental authorities,
or (vi) other conditions similar to those enumerated above which are beyond the
reasonable anticipation or control of Landlord, cannot reasonably perform any
obligation on its part to be performed hereunder within the time periods herein
specified (collectively, the "Force Majeure Delays"), then such failure shall be
excused and not be a breach of Landlord's obligations under this Lease, and the
deadline for performance shall be extended for a period equal to the period of
delay, and Landlord will notify Tenant of the nature and probable duration of
such delay. Landlord shall make reasonable efforts to minimize the impact of
such delay.

    (b)  Tenant Delays:  If Landlord shall be delayed in Substantially
Completing the Improvements as a result of any "Tenant Delays," then, the
Commencement Date and the payment of Rent under the Lease shall not be affected
or deferred on account of any such Tenant Delays. "Tenant Delays" shall mean any
or all of the following:

     i) Tenant's failure to approve change orders on a timely basis and/or to
pay invoices (within five (5) business days of submission thereof to Tenant) for
excess Total Project Costs in accordance herewith; or

     ii) Tenant's changes in the Preliminary Drawings and/or Building
Improvements Final Plans and Specifications; or

    iii) The failure by Tenant, or any person, firm or corporation employed by
Tenant or its representatives or agents, to cooperate with Landlord in
completion of any work in or about the Premises; or

    iv) Any other act or omission by Tenant or its employees, representatives or
agents; or

     v) Any delay in the Substantial Completion of the Building Improvements
occasioned by the Tenant Improvements; or

    vi) Any delay in the Commencement Date resulting from any Tenant Extra Work
to the extent that such delay was set forth in an Estimate and approved by
Tenant;

    vii) Any delay in the Commencement Date resulting from the acts or omissions
of Tenant or its agents, employees, representatives, invitees, contractors or
subcontractors in connection with Tenant's use or occupancy of the Premises.

B-5

--------------------------------------------------------------------------------



    Tenant hereby indemnifies, defends and holds Landlord harmless from and
against any and all losses, damages, liabilities, claims, costs and expenses
(including reasonable legal fees) suffered or incurred by Landlord as a result
of, or because of, any Tenant Delays.

    Landlord shall promptly notify Tenant of any events, conditions,
circumstances, acts or omissions on the part of Tenant or its employees, agents,
contractors or subcontractors that have resulted in a Tenant Delay, which notice
shall specify (i) the anticipated delay in the Commencement Date resulting from
such Tenant Delay as of the date of such notice and (ii) whether the conditions,
events, acts, omissions or circumstances giving rise to such Tenant Delay
persist as of the date of such notice.

    7.  Delivery of Possession, Punch List, and Acceptance Agreement.  As soon
as the Building Improvements are Substantially Completed, Landlord and Tenant
shall together walk through the Premises and inspect all Improvements so
completed, using reasonable efforts to discover all uncompleted or defective
construction in the Improvements. After such inspection has been completed, each
party shall sign an acceptance agreement in the form attached hereto as
Exhibit B-2 (herein the "Acceptance Agreement"), which shall include by
attachment a list of all "punch list" items which the parties agree are to be
corrected by Landlord. As soon as such inspection has been completed and the
Acceptance Agreement executed, Landlord shall deliver possession of the Premises
to Tenant. Landlord shall use reasonable efforts to complete and/or repair such
"punch list" items within thirty (30) days after executing the Acceptance
Agreement. Landlord shall have no obligation to deliver possession of the
Premises to Tenant until such procedures regarding the preparation of a punch
list and the execution of the Acceptance Agreement have been completed

    8.  Warranty.  Landlord shall, subject to the criteria and conditions set
forth herein, provide its warranty with respect to the Improvements in
connection with any defective workmanship and materials discovered and brought
to Landlord's attention pursuant to a proper Tenant's Defect Notice (as
hereinafter defined) delivered during a period of one (1) year from the date the
Improvements are Substantially Completed (the "Warranty Period"). During the
Warranty Period Landlord shall, at Landlord's sole cost and expense, repair or
replace any defective item occasioned by defective workmanship or materials in
and with respect to the construction and installation of the Improvements (and
specifically excluding any installations by Tenant or any deficiencies in the
Improvements created by, through or under Tenant or otherwise through no fault
of or defective performance on the part of Landlord), provided that (i) Tenant
notifies Landlord, in writing and with reasonable specificity and detail, of the
nature and extent of any such alleged defects in the Improvements ("Tenant's
Defect Notice") and (ii) Tenant delivers Tenant's Defect Notice to Landlord
prior to the expiration of the Warranty Period. In no event shall Landlord be
liable to Tenant for damages as a result of such defect, resulting from loss of
business by Tenant or other consequential or speculative damages.
Notwithstanding anything to the contrary contained herein, in no event shall
Landlord be liable for, and the warranty specified above shall not apply to,
defects or alleged deficiencies in any materials or workmanship in or concerning
the Improvements if and to the extent the defect or deficiency is due to or
caused by any Alterations performed by Tenant, installation of Tenant
Improvements or the abuse, neglect, negligence or willful or intentional act or
omission of Tenant or its agents, subtenants, contractors, subcontractors,
invitees, successors or assigns, including, without limitation, Tenant's failure
to maintain a maintenance contract with respect to the HVAC systems. From and
after the expiration of the Warranty Period, (x) Landlord shall have no
liability or obligation, of any nature whatsoever, to remedy, replace or correct
any alleged defects and deficiencies; and (y) Landlord shall reasonably
cooperate with Tenant (but at no out-of-pocket expense to Landlord) in the
enforcement, by Tenant, at Tenant's sole cost and expense, of any express
warranties or guarantees of workmanship or materials given by any
subcontractors, architects, draftsmen, or materialmen engaged by Landlord to
supply or complete any of the Improvements, if and to the extent that such
guarantees or warranties remain in effect after the expiration of the Warranty
Period. In providing a Tenant Defect Notice, Tenant shall be obligated to set
forth with reasonable specificity and detail the nature and extent of such
defect. Except as otherwise expressly set forth above in this Section from and
after the earlier of the date Tenant takes

B-6

--------------------------------------------------------------------------------

partial occupancy or the Commencement Date, Tenant shall have and hold the
Premises in an "as-is," "where-is" condition, without any liability or
obligation on the part of Landlord for making any alterations, improvements,
repairs or replacements, of any kind, in or about the Premises at any time
during the Term of this Lease or any extension or renewal thereof, and Tenant
shall maintain the Premises, and all parts thereof, in a good and sufficient
state of repair as required under this Lease. Notwithstanding Tenant's timely
delivery of a Tenant's Defect Notice, at no time during the Term of this Lease,
shall Tenant have any right, of any nature whatsoever, to withhold the timely
payment of any Rent due under the Lease, from time to time, as a result of, or
due to, or because of, any alleged breaches by Landlord under this Lease or the
alleged existence of any defects or deficiencies in the Improvements.
Notwithstanding anything contained herein to the contrary, none of the following
items that may occur in the Improvements shall be considered defective items
occasioned by defective workmanship or materials required to be repaired by
Landlord pursuant to this Section 7: (i) Any chips, scratches or marks on such
items as tile, woodwork, mirrors, walls, porcelain, glass (including breakage or
cracks), plumbing fixtures, lighting fixtures, or doors not noted in the punch
list set forth in the applicable Acceptance Agreement; (ii) Defects resulting
from ordinary wear and tear, misuse or neglect, or failure to provide proper
maintenance; (iii) Cracking or scaling of the concrete flat work (which
includes, but is not limited to, sidewalks and warehouse floors) and cracks in
foundation walls, if any, not resulting from infiltration of free water;
(iv) Cracks in walks, driveways, parking lots, floor or fountains due to
expanding and contracting of concrete from change in temperature and compacting
of the soil on which the concrete is placed; (v) The color of the concrete;
(vi) Shrinkage in structural wood members; and (vii) Drywall cracks, nail pops
or seems due to drying out and normal expansion and contraction of the wood or
masonry to which it has been secured.

    9.  Tenant's Access.  Landlord, in its sole discretion, may permit Tenant
and Tenant's agents or independent contractors to enter the Premises prior to
the Commencement Date for the purpose of constructing the Tenant Improvements.
Such entry shall be subject to the conditions that (i) Tenant and Tenant's
agents, contractors, workmen, mechanics, suppliers and invitees shall work in
harmony and not interfere with Landlord and its agents and contractors in doing
its work in, to, or on the Premises; (ii) Tenant and/or Tenant's General
Contractor shall maintain in full force and effect the insurance policy or
policies required under the Lease; and shall cause the Landlord to be designated
an additional insured with respect to the Building Improvements; and
(iii) Tenant shall pay for any utilities required solely by Tenant in connection
with the Tenant's early access to the Premises. Tenant agrees that any such
entry into and access to the Premises shall be deemed to be under all of the
terms, covenants, conditions and provisions of the Lease, except as to the
covenant to pay Rent. Tenant further agrees that to the extent permitted by law,
Landlord and its principals shall not be liable in any way for any injury or
death to any person or persons, loss or damage to any of Tenant's work and
installations made in the Premises or loss or damage to property placed therein
prior to the Commencement Date, the same being at Tenant's sole risk, unless
such occurrence is due to Landlord's or Landlord's agents' gross negligence or
willful misconduct. Tenant agrees to indemnify, defend and hold harmless
Landlord from and against all actions, claims, demands, costs, damages
(including, without limitation incidental damages and consequential damages),
penalties or expenses of any kind (including, without limitation, reasonable
attorneys' fees), which may be brought or made against Landlord, or which
Landlord may pay or incur, by reason of the Tenant's early access to the
Premises pursuant to this section or due to Tenant Improvements.

    10.  Authorized Representatives:  Tenant hereby appoints Mike Jaeb as its
duly authorized representative to review and approve the Preliminary Drawings
and to review the Building Improvements Final Plans and Specifications, so as
not to unreasonably delay completion of the Building Improvements, and Landlord
hereby appoints Gary Lally as its duly authorized representative to review and
approve the Tenant Improvements Plans and Specifications. Landlord and Tenant
hereby represent and warrant to each other that their respective authorized
representatives have authority to approve the Building Improvement Plans and
Specifications and the Tenant Improvements Plans and Specifications.

B-7

--------------------------------------------------------------------------------





EXHIBIT B-2
ACCEPTANCE AGREEMENT

    THIS ACCEPTANCE AGREEMENT (this "Agreement") is made and entered into
this      day of            ,       , by and between Datalink Corporation
("Tenant"), and Hoyt/DTLK LLC. ("Landlord").


RECITALS

    A.  Landlord and Tenant have entered into that certain Lease dated August  ,
2000 (as amended from time to time, the "Lease"). Capitalized terms used herein
and not otherwise defined shall have the meanings respectively ascribed to them
in the Lease.

    B.  Landlord and Tenant desire to enter into this Agreement to set forth
their understanding with respect to the Leased Property and the Lease.


AGREEMENT

    NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

    1.  Tenant acknowledges and agrees that Tenant has completed its
walk-through of the Premises. Attached hereto as Exhibit A is a punch list of
items required to be completed by Landlord in or about the Premises, which punch
list was prepared Westin Construction Company (the "Contractor"). Tenant hereby
unconditionally accepts possession of the Leased Property for purposes of the
Lease (subject, however, to the attached punch list containing only items which
do not interfere with the Tenant's use and possession of the Leased Property).

    2.  Tenant hereby acknowledges that there are no defaults under the Lease
and that Landlord has completed all of Landlord's Work except for the attached
punchlist items, and that the Premises have been delivered to Tenant for its use
and occupancy.

    3.  Landlord and Tenant hereby acknowledge that the Commencement Date of the
Lease is      .

    4.  As modified hereby, the terms of the Lease, including, without
limitation, the Base Rent established pursuant to Section 1 of the Lease, are
hereby ratified and shall remain in full force and effect.

    IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of
the date first above written.

LANDLORD:   HOYT/DTLK LLC  
   
   
By:  
   
         

--------------------------------------------------------------------------------

        Its:                

--------------------------------------------------------------------------------

 
TENANT:  
   
     

--------------------------------------------------------------------------------

 
   
   
By:  
   
         

--------------------------------------------------------------------------------

        Its:                

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT C
SCHEDULE OF BASE RENT

Month


--------------------------------------------------------------------------------

  Monthly Base Rent

--------------------------------------------------------------------------------

  Annual Base Rent

--------------------------------------------------------------------------------

  1 - 12   $ 83,583   $ 1,002,996  13 - 24   $ 85,255   $ 1,023,060  25 - 36   $
86,960   $ 1,043,520  37 - 48   $ 88,699   $ 1,064,388  49 - 60   $ 90,473   $
1,085,676  61 - 72   $ 92,282   $ 1,107,384  73 - 84   $ 94,128   $ 1,129,536
 85 - 96   $ 96,011   $ 1,152,132  97 - 108   $ 97,931   $ 1,175,172 109 - 120  
$ 99,889   $ 1,198,668 121 - 132   $ 101,887   $ 1,222,644 133 - 144   $ 103,925
  $ 1,247,100 145 - 156   $ 106,003   $ 1,272,036 157 - 168   $ 108,124   $
1,297,489 169 - 180   $ 110,286   $ 1,323,432 Total Base Rent   $ 17,345,232
Average Annual Base Rent   $ 1,156,353

--------------------------------------------------------------------------------





EXHIBIT D
SIGNAGE AND TENANT IDENTIFICATION

    Tenant shall be responsible for the design, installation and cost of signage
and tenant identification. All such signage shall comply with applicable
building codes and regulations. Provided, however, Landlord shall furnish and
install Building address letters and numbers for the Building at its sole cost
and expense.

--------------------------------------------------------------------------------


EXHIBIT E
MANAGEMENT FEE

    Tenant agrees to pay to Landlord, as a component of Additional Rent, a
management fee equal to 2% of Base Rent. Basic services provided for this fee
include:

•Physical property management related to shell building components

•Vendor/Supplier management

•Real Estate tax analysis and recommendation regarding appeal

•Payment of building Operating Expenses

•Reconciliation of building Operating Expenses

•Compliance and response to requests from municipality and/or governmental
agencies regarding the Property.


    Additional services may be provided by Landlord for an additional fee.

--------------------------------------------------------------------------------


EXHIBIT F
MISCELLANEOUS PROVISIONS

Preliminary Drawings

    To be completed by Architect by August 31, 2000 and used by Contractor to
generate costs to be included in Construction Contract.

Building Improvements Construction Contract

    To be executed by Landlord and Contractor by August 31, 2000. It shall
include construction costs based upon specifications for and related to
development of the shell building.

Tenant Improvements

    Tenant shall diligently work with its consultants to develop specifications
for its Tenant Improvements. All costs incurred in connection therewith
(including architectural fees, space planning, etc.) shall be Tenant's
responsibility, except that Tenant may utilize the Tenant Improvement Allowance
described in Exhibit B-3 to pay for same.

Tenant Improvements Construction Contract

    To be executed by Tenant and General Contractor as soon as practical after
development of Tenant Improvement Plans and Specifications.

Winter Conditions

    The Construction Contract will have $0 allowance for costs related to winter
construction. Landlord and Contractor will use their best efforts to minimize
such costs. Any such actual costs, however, shall be Tenant's responsibility,
provided that Tenant's maximum responsibility shall be $175,000.

--------------------------------------------------------------------------------



QUICKLINKS

BUILDING LEASE
LEASE EXHIBIT B CONSTRUCTION OF IMPROVEMENTS
EXHIBIT B-2 ACCEPTANCE AGREEMENT
RECITALS
AGREEMENT
EXHIBIT C SCHEDULE OF BASE RENT
EXHIBIT D SIGNAGE AND TENANT IDENTIFICATION
EXHIBIT E MANAGEMENT FEE
EXHIBIT F MISCELLANEOUS PROVISIONS
